—Judgment, Supreme Court, New York County (Carol Huff, J.), entered February 24, 2000, which denied petitioner’s application to annul respondent City Administration for Children’s Services’ determination terminating petitioner’s probationary employment as a Caseworker, and dismissed the petition, unanimously affirmed, without costs.
It appears that petitioner was provisionally appointed to the position of Caseworker, that at the end of her tenure as a provisional she sustained a work-related injury for which she was given an authorized leave, that while on leave she was permanently appointed to the position of Caseworker subject to a one-year probationary period, and that petitioner’s probationary employment was terminated while she was still out on leave. Petitioner’s assertion that she was terminated in retaliation for a complaint she had made while a provisional about her supervisors’ communication skills is speculative, given the ample evidence of petitioner’s unacceptable work performance as a provisional that her supervisors began to document before she made her complaint about them. Nor is an issue of bad faith raised by petitioner’s claim that she never received written performance evaluations. Concur — Andrias, J. P., Ellerin, Rubin, Saxe and Friedman, JJ.